                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


JOYCE M. WILLIAMS,

             Plaintiff,

v.                                                   Case No. 18-CV-354

FARMERS NEW WORLD LIFE
INSURANCE COMPANY,

             Defendant.



           SECOND AMENDED TRIAL SCHEDULING ORDER

      On July 30, 2021, the court conducted a telephonic status. Appearing on behalf of

the plaintiff were Gregory J. Cook and William C. Gleisner, III. Appearing on behalf of

defendant was Attorney Asim K. Desai.

      IT IS HEREBY ORDERED that defendant’s expedited motion to continue

the September 13, 2021 trial date is granted.

      IT IS FURTHER ORDERED,

      1. The court will conduct a final pretrial conference on March 15, 2022 at 11:00

          A.M. via Zoom. The link will be sent to the parties one week before the

          hearing.




        Case 2:18-cv-00354-WED Filed 08/02/21 Page 1 of 2 Document 83
      a. Each party shall file a pretrial report in accordance with Civil L.R. 16(c)

         no later than March 1, 2022.

      b. Any Motions in Limine shall be filed at the time the pretrial report is

         filed.

      c. A list of exhibits should be prepared using the court’s standard exhibit

         and witness list form that is available from the court’s website,

         http://www.wied.uscourts.gov, and attached to the pretrial report.

         Exhibits should be numbered sequentially in accordance with General

         L.R. 26.   If requested by any party, copies of exhibits are to be

         exchanged.

2. A jury trial will commence on April 11, 2022, beginning at 8:30 a.m.. It is

   estimated that the trial will take five days. Counsel must be present at 8:30

   a.m. Voir Dire with the jury will commence at 9:00 a.m. on April 11, 2022.

   Each day thereafter trial will commence at 8:30 a.m. with the jury present.

   Dated at Milwaukee, Wisconsin this 2nd day of August, 2021.




                                         WILLIAM E. DUFFIN
                                         U.S. Magistrate Judge




 Case 2:18-cv-00354-WED Filed 08/02/21 Page 2 of 2 Document 83
